— Lahtinen, J.
Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered November 22, 2011, which revoked defendant’s probation and imposed a sentence of imprisonment.
In April 2007, pursuant to a negotiated plea agreement, defendant pleaded guilty to attempted criminal sale of a firearm in the third degree and was sentenced to a term of six months of home confinement followed by five years of probation. Between October 2007 and August 2010, defendant violated the terms of his probation no less than five times. In October 2011, defendant was arrested and charged with criminal obstruction of breathing and harassment in the second degree after an incident during which he choked his girlfriend. Thereafter, de*984fendant admitted to violating the terms of his probation and, in satisfaction of both the probation violation and the pending charges in town court, County Court revoked defendant’s probation and sentenced him to a negotiated sentence of 14 to 42 months in prison. Defendant now appeals.
We affirm. Defendant’s contention that an updated presentence investigation report was mandatory prior to sentencing is unpreserved for our review by virtue of his failure to request an updated report or make an objection at sentencing and, moreover, the record does not demonstrate that he moved to vacate the judgment (see People v Warriner, 98 AD3d 1190, 1191 [2012]; People v Miller, 90 AD3d 1416, 1417 [2011], lv denied 18 NY3d 960 [2012]). Furthermore, given his repeated violations of the terms of his probation, we reject defendant’s claim that the sentence was harsh and excessive and discern no extraordinary circumstances or abuse of discretion that would warrant a reduction (see People v Crobok, 100 AD3d 1185, 1185-1186 [2012], lv denied 21 NY3d 911 [2013]; People v Miller, 90 AD3d at 1417).
Peters, P.J., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.